Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “at least one inner spacer located between a first channel and the substrate, wherein the first channel is a channel from the first plurality of channels that is closest to the substrate; at least two voids located between the first channel and the substrate, wherein the at least two voids include at least two rows of voids, and wherein the at least two rows of voids touch the first source” as recited in claims 1, 12, 21 and 25.
Frougier et al. (PG Pub. No. US 2021/0043727 A1) teaches voids 180 located between first channel 111/112 closest to substrate 101/105, and at least suggests voids 180 touch source 115 (¶ 0065).  Wang et al. (PG Pub. No. US 2021/0126106 A1 teaches forming voids in an inner spacer proximal to a source (¶ 0050 & fig. 2A: voids 214 formed in inner spacer 208 proximal to source/drain 224).  
However, Frougier and Wang fail to teach at least two rows of inner spacer voids touching a source, as required by independent claim 1, 13, 21 and 25. 

 Claims 2-12, 14-20, 22-24 and 26-30 depend on claims 1, 13, 21 and 25, and therefore implicitly include the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894